Citation Nr: 0334149	
Decision Date: 12/08/03    Archive Date: 12/16/03

DOCKET NO.  02-17 630A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hypertension, claimed 
as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1970 to January 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision that, 
inter alia, denied secondary service connection for 
hypertension.  The veteran filed a notice of disagreement in 
May 2002.  The RO issued a statement of the case in October 
2002.  The RO received the veteran's substantive appeal in 
November 2002.  


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) (Pub. L. No. 106-475, 114 Stat. 2096 (2000)), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003)).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Initially, the Board notes that the medical evidence current 
of record is not sufficient to decide the claim on appeal.  
The veteran contends that hypertension is due to his service-
connected diabetes mellitus.  In connection with his claim, 
the veteran has submitted an April 2002 letter from John 
Green, M.D., which includes an opinion that the veteran's 
high blood pressure "may be secondary to his diabetes."  
Although the appellant underwent a July 2002 VA examination 
in connection with his claim for service connection, the 
examiner did not offer any opinion as to the likely etiology 
of the claimed disability.  The Board finds that further 
examination, to include an appropriate opinion based on both 
examination of the veteran and consideration of his full 
medical history, would be helpful in resolving the issue on 
appeal.  See 38 U.S.C.A. § 5103A.  

Hence, the RO should arrange for an examination at an 
appropriate VA medical facility.  The veteran is hereby 
advised that a failure to report to any such scheduled 
examination, without good cause, may well result in a denial 
of the claim.  See 38 C.F.R. § 3.655 (2003).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file copies of any notice(s) of the date and 
time of such examination sent to the veteran by the pertinent 
VA medical facility.

Prior to arranging for the veteran to undergo examination, 
the RO should obtain and associate with the claims file all 
outstanding VA medical treatment records.  During this 
appeal, the veteran has reported receiving regular VA 
outpatient care at the VA Medical Center (VAMC) in Dorn, 
South Carolina; however, no records of his treatment at that 
facility, dated subsequent to June 2002, have been associated 
with the claims file.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain all outstanding treatment records from the 
identified VA facility, following the procedures prescribed 
in 38 C.F.R. § 3.159 (2003), as regards requesting medical 
records from Federal facilities.   

Also prior to arranging for the veteran to undergo further 
examination, the RO should give the veteran another 
opportunity to present additional information and/or evidence 
in support of his claim on appeal.  In a June 2002 letter 
(specific to the claim for service connection on appeal), the 
RO requested that the veteran provide further information 
and/or evidence to support his claims within 60 days of the 
date of the letter, consistent with the provisions of 
38 C.F.R. § 3.159(b)(1), or that it would adjudicate the 
claim on the basis of the evidence already of record.  Later, 
in October 2002, the RO readjudicated and continued the 
denial of the veteran's claim.  

However, in a recent decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit (Court) invalidated that portion of the regulation 
38 C.F.R. § 3.159(b)(1), that permitted VA to adjudicate a 
claim within 30-days after notifying a veteran of any 
information and medical or lay evidence necessary to 
substantiate a claim.  The Court found that the 30-day period 
to respond to such notice was misleading and potentially 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
Id.; see also, 38 U.S.C.A. § 5103.  

In this case, the 60-day response period and premature 
adjudication is likewise misleading and potentially 
detrimental.  Since this matter is being remanded for the 
development indicated above, the RO must take this 
opportunity to inform the veteran that a full year is allowed 
to submit the additional information and/or evidence 
necessary to substantiate his claim.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.  The supplemental SOC 
(SSOC) that explains the bases for the RO's determinations 
must include citation to pertinent legal authority 
implementing the VCAA-i.e., 38 C.F.R. § 3.159 (2003)-not 
cited to in the September 2002 SOC or the December 2002 SSOC.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions: 

1.  The RO should request that the Dorn 
VAMC furnish all pertinent records of 
evaluation and/or treatment of the veteran 
from June 2002 to the present.  In 
requesting these records, the RO must 
follow the procedures set forth in 
38 C.F.R. § 3.159(c) (2003).  All records 
and/or responses received should be 
associated with the claims file.

2.  The RO should request that the 
veteran provide sufficient information 
and, if necessary, authorization to 
enable it to obtain any additional 
pertinent medical records not currently 
of record.  The RO's letter should also 
invite the appellant to submit any 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond.  

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  If any records 
sought are not obtained, the RO should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe any 
further action to be taken.  

4.  After all records and/or responses 
from each contacted entity are associated 
with the claims file, the RO should 
arrange for the veteran to undergo VA 
cardiovascular examination to determine 
the current nature and etiology of 
hypertension. The entire claims file must 
be made available to the physician 
designated to examine the veteran, and 
the examination report must include 
discussion of the veteran's documented 
medical history and assertions.  All 
indicated tests and studies, should be 
accomplished, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  

The examiner should render an opinion, 
consistent with sound medical principles, 
as to whether such disability is at least 
as likely as not (i.e., there is a 50 
percent probability) that any current 
hypertension was caused or is aggravated 
(permanently worsened) by the veteran's 
service-connected diabetes mellitus.  If 
aggravation is found, the examiner should 
attempt to quantify the extent of 
additional disability resulting from the 
aggravation.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.  

5.  If the veteran fails to report to the 
scheduled examination, the RO should 
obtain and associate with the claims file 
copies of any notice(s) of the date and 
time of such examination sent to the 
veteran by the pertinent VA medical 
facility.  The medical facility should 
indicate whether any notice that was sent 
was returned as undeliverable.

6.  To help avoid a future remand, the RO 
must ensure that all requested action has 
been accomplished, to the extent 
possible, in compliance with this REMAND.  
If any action is not in complete 
compliance with the directives of this 
remand, the RO must implement corrective 
procedures.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

7.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  
Particularly, the RO must ensure that all 
VCAA notice obligations have been 
satisfied in accordance with the Federal 
Circuit's recent decision in PVA v. 
Secretary, as well as 38 U.S.C.A. § 5103 
(West 2002) and any other applicable 
legal precedent.

8.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  

9.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental statement of the 
case (to include citation to 38 C.F.R. 
§ 3.159 (2003), and clear reasons and 
bases for the RO's determinations), and 
afford them the appropriate me period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



